IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                 : No. 455
                                        :
CRIMINAL PROCEDURAL                     : CRIMINAL PROCEDURAL RULES
                                        : DOCKET
RULES COMMITTEE                         :


                                   ORDER


PER CURIAM:



            AND NOW, this 5th day of September, 2014, The Honorable Charles

Ehrlich, Philadelphia, is hereby reappointed as a member of the Criminal Procedural

Rules Committee for a term of three years commencing October 1, 2014.